DETAILED ACTION
This office action is in response to the application filed on 12/26/2018. Claims 1-15 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. EP 17306938 filed in Europe on December 27, 2017. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.  

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Sanzgiri et al. (U.S Pub No. 2006/0114863 A1, referred to as Sanzgiri), Xia (U.S Pub No. 2015/0043561 A1, referred to as Xia) and Ritzau et al. (U.S Pub No. 2010/0087164 A1, referred to as Ritzau).
Sanzgiri discloses a method for protecting a wireless network against spoofed MAC address attacks. A database is used for storing MAC address and user identity bindings. When a new request to access the network is received, the MAC address and 
Xia discloses a method and a terminal for accessing a wireless network, a Wi-Fi access network node, and an authentication server. The method includes: sending, by a client on a terminal, registration information of a user to an authentication server, where the registration information includes a terminal identifier and/or a user identifier that is not entered by the user; and sending, by the client, a connection request to the Wi-Fi access network node, where the connection request includes the terminal identifier and/or the user identifier that is not entered by the user, so that the Wi-Fi access network node controls, according to the authentication information and the connection request, whether the terminal accesses the Wi-Fi access network node.
Ritzau discloses a method for generating a request for permission for wireless access to a network from a wireless communication device, which is permitted access to the network. The method  comprises transmitting the request for permission and receiving an indication of permission for wireless accessing of the network, and following receipt of the permission the control circuit connecting wirelessly with the network.

However, regarding claim 1, the prior art of Sanzgiri, Xia and Ritzau when taken in the context of the claim as a whole do not disclose nor suggest, “sending, by the access point and to said device, an authentication response indicating authentication success when there exists a Media Access Control address - associated 

Regarding claim 8, the prior art of Sanzgiri, Xia and Ritzau when taken in the context of the claim as a whole do not disclose nor suggest, “said wireless network interface being further configured to send to said device an authentication response indicating authentication success when there exists a Media Access Control address - associated telephone number 25correspondence for said Media Access Control address of said device and a telephone number of said caller obtained from said incoming call or short message service, and further configured to send to said device an authentication response indicating an authentication failure when said correspondence does not exist.”.

Claims 2-7 depend on claim 1 and claims 9-15 depend on claim 8, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435